697 N.W.2d 152 (2005)
472 Mich. 909-924
PEOPLE
v.
JOHNSON.
No. 126591.
Supreme Court of Michigan.
May 31, 2005.
SC: 126591, COA: 246263.
By order of February 28, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Young (Docket No. 124811). On order of the Court, the opinion having been issued on March 29, 2005, 472 Mich. 130, 693 N.W.2d 801 (2005), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.